United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1916
                        ___________________________

                               Christopher Deaton,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

 Arkansas Department of Correction; Ray Hobbs, Director, Arkansas Department
of Correction; Larry Norris, Former Director, Arkansas Department of Correction;
Larry May, Chief Deputy Director, Arkansas Department of Correction; Raymond
   Naylor, Hearing Officer Administrator, Arkansas Department of Correction;
 Danny Burl, Warden, East Arkansas Regional Unit, ADC; Greg Harmon, Former
Warden, East Arkansas Regional Unit, ADC; Richard Todd Ball, Deputy Warden,
East Arkansas Regional Unit, ADC; Dexter Payne, Deputy Warden, East Arkansas
   Regional Unit, ADC; Steve Outlaw, Former Deputy Warden, East Arkansas
   Regional Unit, ADC; Essie Clay, DHO, Arkansas Department of Correction;
Minnie L. Drayer, DHO, Arkansas Department of Correction; Lahan Ester, Former
    DHO, Arkansas Department of Correction; Justine Minor, DHO, Arkansas
 Department of Correction; Curtis Rolfe, Former DHO, Arkansas Department of
 Correction; Lorie Taylor, DHO, Arkansas Department of Correction; Jeremy C.
 Andrews, Chief Security Officer, East Arkansas Regional Unit, ADC; DeAngelo
M. Earl, CSO, East Arkansas Regional Unit, ADC; Clinton Wade Hall, CSO, East
    Arkansas Department of Correction; Clarence Kelley, CSO, East Arkansas
   Regional Unit, ADC; Maurice Williams, CSO, East Arkansas Regional Unit,
   ADC; Moses Jackson, Captain, East Arkansas Regional Unit, ADC; Wallace
MacNary, Captain, East Arkansas Regional Unit, ADC; Janice Gray, Law Library
    Supervisor, East Arkansas Regional Unit, ADC; Derrick Harris, Corporal,
                      Arkansas Department of Correction,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________
                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                            Submitted: February 27, 2015
                               Filed: April 8, 2015
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

        Arkansas prisoner Christopher Deaton appeals the district court’s1 dismissal
of his pro se 42 U.S.C. § 1983 complaint asserting violations of his constitutional
rights and rights under the Religious Land Use and Institutionalized Person Act of
2000 (RLUIPA), 42 U.S.C. § 2000cc et seq. The district court dismissed the
complaint partially under 28 U.S.C. § 1915A and partially on summary judgment.
We affirmed the judgment, but then granted rehearing in light of Holt v. Hobbs, 135
S. Ct. 853 (2015), and appointed counsel for Deaton to address Deaton’s claims under
RLUIPA in light of Holt.

       Since then, Deaton has advised the court through counsel that his claim for
injunctive relief under RLUIPA is moot, because he has shaved his beard and has no
present intent to re-grow it, and because Arkansas has changed its grooming policy
to allow inmates to grow beards of any length. Deaton’s claims for damages against
the State (including official-capacity claims against corrections officials) are barred
by sovereign immunity. Sossamon v. Texas, 131 S. Ct. 1651 (2011). Even assuming

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the reports and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
for the sake of analysis that RLUIPA authorizes claims for money damages against
officials in their individual capacities, but see, e.g., Haight v. Thompson, 763 F.3d
554, 567-70 (6th Cir. 2014), the officials here are entitled to qualified immunity in
light of Fegans v. Norris, 537 F.3d 897 (8th Cir. 2008), and we may recognize that
defense in reviewing the district court’s preservice dismissal. See Maness v. Dist.
Court of Logan County-Northern Div., 495 F.3d 943, 944-45 (8th Cir. 2007) (per
curiam).

      In light of the foregoing, we granted appointed counsel’s motion to withdraw.
Deaton’s claim for injunctive and declaratory relief from the grooming policy based
on the First Amendment is also moot. Upon careful de novo review of Deaton’s
remaining claims, we find no basis for reversal. See Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (per curiam) (standard of review for § 1915A dismissal); Seltzer-
Bey v. Delo, 66 F.3d 961, 963 (8th Cir. 1995) (standard of review for summary
judgment). Accordingly, we dismiss Deaton’s appeal in part as moot and otherwise
affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-